DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings received on the 7th of April, 2022 are accepted. The drawing objections are withdrawn.
Specification
	The specification received on the 7th of April, 2022 are accepted. The specification objections are withdrawn.
Claim Objections
	The claim objections are withdrawn. 
Response to Arguments
Applicant’s arguments are persuasive.
Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, applicant’s arguments present in Remarks filed on the 7th of April 2022, in that the closet arts of record Conrad ( US 2017/0290477), Pullins (US 7134165 B2) and Ohno (US 3621640 A) do not teach, suggest, or make obvious a suction container with an operating element is rotatable about a rotational axis and along a circumference from a first position into a second position into third, fourth, and fifth positions and vice versa, wherein a central filter is removable in the fourth position and a pre-filter is removable in the fifth position. Claims 2, and 4-10 are allowed as being dependent from allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY LEE BUDZISZEK whose telephone number is (571)272-7672. The examiner can normally be reached Monday- Friday 7:30am -5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOBBY LEE BUDZISZEK/
Examiner, Art Unit 3723
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723